Citation Nr: 1040348	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States 
Army from January 1961 to January 1981.  The Veteran is in 
receipt of the Bronze Star Medal in addition to numerous other 
awards and decorations for his service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to the benefit currently sought 
on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a  videoconference hearing from St. Petersburg, Florida in 
September 2010 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative assert that VA has not 
properly developed the Veteran's claim to date.  The Board in 
turn finds it appropriate to request additional evidentiary 
development before the issue on appeal proceeds for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the Board 
sincerely regrets the delay, it is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

In particular, the  Board finds that the Veteran should be 
afforded the opportunity for a VA examination with regard to his 
claim of service connection for a low back disorder.  Notably, 
the Board is only required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, private medical records establish that the Veteran receives 
treatment for degenerative disc disease and stenosis of the 
lumbar spine.  See, e.g., Private treatment records from Dr. JD, 
December 2007.  However, the Veteran's service treatment records 
cannot confirm the occurrence of any lumbar spine injury during 
service, specifically because the Veteran now admits that he was 
intentionally dishonest with medical practitioners during his 
time in the Army by denying injury or related symptoms in an 
effort to preserve his flight status.  See, e.g., Board hearing 
transcript, September 2010.  As such, VA is not able to rely on 
the service treatment records to establish the nature of any 
spinal injury or disease occurring during the Veteran's service.  
For obvious reasons, this complicates the Veteran's case as there 
simply are no contemporaneous records of injury which may have 
been diagnosed by x-ray examination or other diagnostic tools.  
In the absence of any viable medical evidence regarding the 
events in question, VA must rely on the Veteran's lay history and 
remembrance of events decades past, recollection of  which may 
now have dimmed over time.  

To this end, although the Veteran asserts that he was required to 
see a flight surgeon and go through a flight evaluation board 
after an initial reported helicopter crash, records of which are 
not currently associated with the claims file, the Board finds 
that it would serve no useful purpose to seek any missing service 
treatment records from the Veteran's period of service during 
flight school, particularly as the Veteran explicitly states that 
at no time did he admit, complain of, or seek treatment for any 
low back symptomatology during service.  To be clear, even if a 
missing service treatment record or flight surgeon's report from 
after the first crash could be located, the report would be of 
little use here as the Veteran has stressed that he never 
accurately reported any low back symptomatology that he may have 
experienced.  See Board hearing transcript.  

However, the Board will request that the Veteran's service 
personnel records be obtained in an effort to ascertain the 
nature and severity of one or both of the crashes in question.  
In particular, if the severity of an experienced crash landing 
may be established within the Veteran's service personnel records 
or associated reports, such information may be of use to the 
medical examiner in an attempt to reconstruct, to the extent 
possible, the nature or existence of any undocumented back injury 
occurring as a result of such a crash.  The Veteran's service 
personnel records should be requested for this purpose.  

Subsequently, for the purpose of determining whether a VA 
examination is necessary, the Board has no reason to doubt the 
veracity of the Veteran's lay history of experiencing two hard 
landings or crashes occurring in a helicopter during his service 
between 1969 and 1971, as well as occasional heavy lifting 
required in an earlier position as a member of a howitzer crew.  
Id.; see also Veteran's statements, January 2009 & September 
2007; DD Forms 214 (documenting military occupational specialties 
and/or training in both artillery and rotary wing aircraft).  
The Veteran states that he experienced back pain at the time of 
the crash incidents in particular, although he falsely denied any 
problems when examined afterward.  Resolving any reasonable doubt 
in this regard in favor of the Veteran, the Board finds the 
Veteran's lay history to be credible evidence of an in-service 
event, although the extent of any actual injury sustained due to 
those events must be left for a qualified medical professional to 
surmise.  

Finally, in the last prong of the test for when a medical opinion 
is required, VA must consider whether there is an indication that 
the current lumbar disability may be associated with the in-
service event, injury or disease reported by the Veteran.  
Governing case law establishes that this "indication" is an 
extremely low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (explaining that such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation").  Here, 
the only indication of a possible association established by the 
record is found in the private opinion of the Veteran's 
orthopedic spine surgeon who stated "I cannot say that his back 
problem started while in the military for 20 years, nor can I say 
that they did not.  However, it is possible that they did."  
Private opinion, January 2008.  Of note, the Veteran reports that 
his current back problems really began in 1985 or later, i.e. 
several years after the conclusion of his active military service 
in January 1981.  However, again resolving any reasonable doubt 
in favor of the Veteran, the Board will construe this collective 
information to meet the low standard required for the indication 
of a possible association between the current low back disability 
and the in-service events described by the Veteran.  Based on the 
foregoing, a VA medical examination and opinion should be 
afforded the Veteran.  McLendon v. Nicholson.  

In the absence of any contemporaneous medical evidence of back 
complaints in general, the medical examiner will need to rely on 
the Veteran's memory and lay report of any observable back 
symptoms occurring during service, and the subsequent history 
thereof.  In this regard, the examiner should consider the 
Veteran's statements regarding heavy lifting and helicopter hard 
or crash landings; the Veteran's statements of symptoms in 
service; and the Veteran's and other lay statements regarding 
back problems experienced after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination was inadequate 
where the examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).  The examiner is also asked to 
consider any evidence with regard to the nature or severity of 
the reported crash landings which may be gleaned from service 
personnel records obtained pursuant to this remand.   

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in February 1997 from a VA medical facility in Alaska.  The 
Veteran, through his accredited service representative, has since 
identified additional VA and medical records which may be in the 
custody of a Federal department or agency.  See Memorandum to 
file, September 2010.  VA is required to make as many requests as 
necessary to obtain relevant records when such are held by a 
Federal department or agency, ending efforts to obtain such 
records only when it is determined that they do not exist or 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  


Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
federal entity to obtain a copy of the 
Veteran's service personnel records, any 
other sources which may document the 
nature and severity of reported helicopter 
crashes in flight school at Fort Rucker in 
1969 and near Phu Bai in the Republic of 
Vietnam in 1970-1971 while attached to 
Headquarters and Headquarters Company 
(HHC) of the 159th Aviation Battalion.  

2.  Obtain and associate with the claims 
file any outstanding VA or other federal 
medical records for this Veteran.  For 
this purpose, please review the September 
2010 memorandum from the Veteran's 
accredited service representative with 
regard to the dates and location of 
various medical treatments provided to the 
Veteran since his discharge from military 
service.  

3.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the veteran's 
claimed lumbar spine disorder, 
specifically to include any private 
practitioner identified by the September 
2010 memorandum within the claims file.  
Contact any duly identified and authorized 
physician to obtain the relevant medical 
records.  

4.    Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  Schedule the Veteran for a VA 
examination with a medical doctor to 
determine the nature and etiology of any 
currently diagnosed lumbar spine disorder.  
The Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted. 

The examiner is specifically requested to:
(a)  Identify all currently diagnosed lumbar 
spine disabilities;
(b)  To the extent possible, identify the 
approximate date of onset for any current 
acquired chronic lumbar spine disability 
identified above; 
(c)   If scoliosis of the spine is 
diagnosed, please opine as to whether such 
scoliosis constitutes a congenital or 
developmental defect.  Even in the event 
that scoliosis is found to be a congenital 
or developmental defect which pre-existed 
the Veteran's military service, please opine 
whether such disability was permanently 
aggravated by the Veteran's active military 
service (i.e. demonstrating a permanent 
increase in severity or worsening between 
January 1961 and January 1981);
(d)  Utilizing the Veteran's lay history of 
events and recollection of any low-back 
symptomatology occurring during service, as 
well as any documentation received pursuant 
to this remand regarding the nature or 
severity of the reported helicopter crash 
landings, please opine whether any current 
lumbar spine disability was at least as 
likely as not (probability of 50 percent or 
greater) incurred in or aggravated by this 
Veteran's active military service.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

	6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


